Citation Nr: 1142533	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-48 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered at a private hospital on January 20 to January 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran retired from active duty in January 1977 after completing 20 years and 6 months of active duty service.  

This matter is on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Health Care System in Gainesville, Florida. 

As a procedural matter, in May 2011, the Veteran submitted a Healthcare Power of Attorney that was completed subject to the laws in the State of North Carolina, which authorized his daughter to act on his behalf.  In May 2011, the Veteran's daughter sent a letter requesting information on the status of the Veteran's appeal.  

The Board points out that the execution by a claimant of a power of attorney under State law has no effect for purposes of prosecuting a VA claim.  In order to be recognized by VA, the Veteran's representative must be appointed in accordance with the procedures contained in the VA Adjudication Procedures Manual M21-MR Part I, 3.A. See M21-MR Part I, 3.A.1.a (2011).  

Here, as the Veteran has a properly appointed representative, there is no prejudice in addressing the claim.  However, on remand, the Veteran and his family members should be advised of the M21-MR requirements regarding the effect of a Power of Attorney under State law.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, the Veteran is claiming entitlement reimbursement of medical expenses incurred while hospitalized at Memorial Hospital in Jacksonville, Florida, from January 20 to 21, 2009.  The claim was denied in May 2009.  He perfected the appeal via a VA Form-9 in November 2010.  In the VA Form-9, he requested that he be afforded a hearing before the Board at the VA Central Office in Washington, DC.

However, in November 2011, the Veteran's representative sent a letter indicating that the Veteran would be unable to attend a hearing in Washington DC, and instead requested that he be provided a video conference hearing at the VA Regional Office (RO) in Winston-Salem, North Carolina.  An attached letter from the Veteran cited to financial limitations and health problems as the reasons that he was unable to travel to Washington, DC, for his scheduled hearing.

A veteran has a right to a hearing before the issuance of a Board decision. Accordingly, he should be scheduled for a hearing before the Board at the RO facility in Winston-Salem, North Carolina, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


